Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 16 - 20 in the reply filed on 11/05/2021 is acknowledged. Claims 1 - 15 are cancelled. Claims 16 - 30 are under examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a bone securing component, a holding mechanism and a locking mechanism in claims 16 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0005] discloses that the bone securing component may comprise a screw mechanism.  Therefore the structure determined to be sufficient to perform the function of bone securing is a screw of functional equivalents thereof.

Paragraph [0005] discloses that the locking mechanism may comprise a locking nut with a set of threads.  Therefore the function determined sufficient to perform the function of locking is determined to be a threaded nut or functional equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 - 28 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 27 recites “a compression knob”.  It is unclear to which component the compression knob belongs to, e.g. the bone securing component, holding mechanism, locking mechanism or insertion instrument.  For purposes of examination it is assumed to belong to the insertion instrument. 
Claim 30 recites the limitation that the locking mechanism and the holding mechanism are able to translate freely prior to inserting the medical implant.  It is noted that independent claim 21 recites that the medical implant comprises the locking and holding mechanisms.  Therefor it is unclear how the mechanisms can freely translate over what may be construed as themselves.  For purposes of examination this limitation will read “wherein the locking mechanism and the holding mechanism are able to translate freely prior to inserting the bone securing component”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 16 - 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren et al. (US 2005/0033289 A1) in view of Vaughn (US 5,439,005).

Regarding claim 16, Warren discloses a method of compressing a facet joint in a body (Abstract, and paragraphs [0063, 103] disclose a method of joinging together bones and more specifically those of a facet joint), said method comprising: 
inserting a medical implant into a bone in said facet joint by rotating an insertion tool that holds said medical implant (Fig. 15 and paragraph [0137] discloses a medical implant ref. 212 with a proximal rotational coupling ref. 248 for allowing the device to be rotationally driven into bone via an insertion tool), wherein said medical implant comprises a bone securing component (paragraphs [0121-123], ref. 228, Fig. 15), a locking mechanism positioned around said bone securing component (paragraph [0124], ref. 236, Fig. 15);
compressing said facet joint by pressing said insertion tool and said medical implant against said facet joint (paragraphs [0146-147] disclose compressing the bones via the medical implant 212 through rotational force applied by the insertion tool); and 

Warren discloses a medical implant (ref. 212) having a bone securing component (ref. 228) and a locking mechanism (ref. 236) configured to be placed around said bone securing component (Fig. 15).  The locking mechanism being axial moveable, via threads or ratchet type mechanism, along the bone securing component to permit 

	Vaughn teaches a tool in the related art of surgical instruments (abstract)
wherein the tool comprises a shaft (Col. 3, line 50, ref. 125, Fig. 2) configured to be
releasably engaged to a locking mechanism (ref. 123). The tool further comprises a holding mechanism (123b-c)(Col. 3, lines 60 - 68). The holding mechanism is selectively engageable about the exterior of shaft (125) to permit selective axial movement of the shaft (125) relative to the locking mechanism (123) and a remainder of the tool (Col. 4, lines 7 - 10). Vaughn teaches that the holding and locking mechanisms are used for permitting selective axial movement or telescoping of the shaft relative to the tool (Col. 2, lines 10 — 18) and aides to tightly secure the shaft (125) in a desired position (Col. 4, lines 16 - 17). It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the locking mechanism and complimentary structures of Warren with the holding and locking mechanisms of Vaughn for the purpose of preventing self-loosening which can decrease surgical performance of the implant and for advantageously allowing the surgeon to quickly and precisely lock the holding mechanism at a desired axial location along the bone securing component to selectively secure the bone securing component relative to the facet joint. 


Regarding claim 17, Warren in view of Vaughn discloses the method of claim 16, further comprising breaking off a top part of said medical implant (Warren, paragraph [0139]).  

Regarding claim 18, Warren in view of Vaughn discloses the method of claim 17, wherein said locking mechanism comprises a locking nut comprising a first set of threads (Vaughn, Fig. 4, shows the locking nut ref 123a having a first set of internal threads), and wherein said holding mechanism comprises a collet  (Vaughn, Fig. 3, ref. 123) comprising: a plurality of flexible flanges arranged in a substantially radial configuration (Vaughn, Fig. 3, ref. 123d,123c); a second set of threads that are configured to mate with said first set of threads of said locking nut (Fig. 4); and a hole configured through a center of said collet (Fig. 4).  

Claims 21 - 26, 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Triplett (US 2006/0212034 A1) in view of Brumfield (US 5,352,231) and further in view of Warren (US 2005/0033289 A1).

Regarding claim 21, Triplett discloses a method of immobilizing a facet joint in a body (Abstract, and paragraphs [0063, 103] discloses methods of immobilizing together bones and more specifically those of a facet joint), said method comprising: 
inserting a medical implant into a bone in the facet joint (Fig. 1, ref. 10), wherein the medical implant comprises a bone securing component (Fig. 1, refs. 52, 74), a locking mechanism (Fig. 1, refs. 56, 86), and a holding mechanism (Fig. 1, refs. 82, 84);


Triplett is silent regarding the limitation that the insertion instrument comprises a shaft configured to slide to engage the locking mechanism.  It is noted that although a driver is disclosed that would have to be slid over the hexagon shape ref. 114 of the locking mechanism and of the hexagon shape ref. 80 of the bone securing component, this step nor the specific components are explicitly disclosed. In addition Warren is silent regarding the step of breaking off a head of the bone securing component using the insertion instrument. 

Brumfield teaches an insertion instrument for use with spinal fixation devices (Abstract, Col. 1, Fig. 7, please note that both the shaft ref. 11 and sleeve ref. 21 are considered to be part of the instrument). The instrument comprises a shaft (Fig. 4, ref. 21) with a hexagon socket at a distal end (Fig. 4, refs, 23, 24 & 31).  Brumfield teaches that the insertion instrument allows for easy positioning and tightening of spinal bone fixation device having a hexagonal nut or component (Col. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the insertion instrument, as taught by Brumfield, to be the driver/insertion instrument in the systems and method of Triplett for the purpose of more easily positioning and tightening the locking mechanism of the medical implant. 


	Warren teaches a method of immobilizing a facet joint (Abstract, paragraph [0063]) comprising a bone securing component (paragraph [0102], ref. 24, Fig. 1) with a break away head (paragraphs [0104 - 106], refs. 31 & 33, Fig. 2).  Warren teaches that the break aways facilitate breaking the proximal portion of the bone securing component to provide a designed failure point if lateral force is applied to the proximal end while the remained of the system is fixed and thereby providing for a low profile medical implant (paragraphs [0104-106]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal portion of the bond securing component of Triplett to include at least one break away point for the purpose of creating a low profile medical implant. 

Regarding claim 22, Triplett in view of Brumfield and in view of Warren disclose the method of claim 21, wherein the bone securing component comprises a screw (Triplett, Fig. 3, paragraph [0045], refs. 118, 120).  

Regarding claim 23, Triplett in view of Brumfield and in view of Warren disclose the method of claim 21, wherein the locking mechanism comprises a locking nut (Triplett, both components of the locking mechanism, refs. 56, 86, are considered to be nuts because they have internal threading for use on a bolt or screw).  

Regarding claim 24, Triplett in view of Brumfield and in view of Warren disclose the method of claim 21, wherein the holding mechanism comprises a collet (Triplett, 

Regarding claim 25, Triplett in view of Brumfield and in view of Warren disclose the method of claim 24, wherein the collet comprises a plurality of flexible flanges arranged in a substantially radial configuration (the grooves ref. 100 of the collet are considered to create flanges arranged in a substantially radial configuration such as shown in Fig. 1 of Triplett).  

Regarding claim 26, Triplett in view of Brumfield and in view of Warren disclose the method of claim 21, wherein the step of compressing is performed after the bone securing component is fully inserted in the facet joint (as shown in Fig. 1 of Triplett, the bone securing component is inserted into the bone of the joint first, then other components of the system on loaded onto the bone securing component and tightened in the appropriate order to achieve immobilization and compression).  

Regarding claim 29, Triplett in view of Brumfield and in view of Warren disclose the method of claim 21, wherein the insertion instrument comprises a screwdriver (Brumfield, Fig. 1, ref. 11).  

Regarding claim 30 (as best understood), Triplett in view of Brumfield and in view of Warren disclose the method of claim 21, wherein the locking mechanism and the holding mechanism are able to translate freely prior to inserting the medical implant (the .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10314622. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.



Allowable Subject Matter
Claims 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TESSA M MATTHEWS/Examiner, Art Unit 3773